NO. 12-18-00132-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 JOHN DAVID GROVER,                                    §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                    §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §      SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       John David Grover appeals his conviction for aggravated assault. Appellant’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was indicted for aggravated assault by causing a serious bodily injury to the
victim.1 The indictment also alleged that Appellant used or exhibited a deadly weapon during the
commission of the offense. Appellant entered an open plea of “guilty.” After accepting the plea
and conducting a punishment hearing, the trial court sentenced Appellant to twelve years of
imprisonment and assessed restitution in the total amount of $6,258.80 to the victim and the hospital
that treated the victim. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s appellate counsel filed a brief in compliance with Anders v. California and
Gainous v. State. Appellant’s counsel relates that he reviewed the record and found no reversible

       1
           See TEX. PENAL CODE ANN. § 22.02(a) (West 2011).
error or jurisdictional defect. In compliance with High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), counsel’s brief contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.2
         We considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We found no reversible error.


                                                    CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so, we agree with counsel that the appeal is wholly frivolous. Accordingly, we grant
Appellant’s counsel’s motion for leave to withdraw and affirm the trial court’s judgment.
Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish
to seek review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review on his behalf or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this court’s judgment or the date the last timely motion for rehearing was overruled by
this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                               (DO NOT PUBLISH)

         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).
Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief has been
filed.




                                                              2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2019


                                         NO. 12-18-00132-CR


                                      JOHN DAVID GROVER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1586-17)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.